 In the Matter of J. I. CASE Co.andINTERNATIONAL UNION, UNITEDAUTOMOBILE AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OFAMERICA (C. I. 0.)Case No. R-3394-Decided January 26, 1942Jurisdiction:agricultural equipment manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition ; contracts with individual employees, nobar to ; election, directed by Board, held one year before filing of petitioninwhich another petitioning union failed to secure a majority, no_ bar to ;election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees, excluding patternmakers and their apprentices, office and clericaland supervisory employees.Mr. C. M. Robertson,of Milwaukee, Wis., for the Company.Mr. H. D. Burcham,of Rock Island, Ill., for the Union.Mr. J. Benson Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 7, 1941, International Union, United AutomobileAircraft & Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations, herein called theUnion, filed with the Regional Director for the Thirteenth Region(Chicago, Illinois) a petition, and on November 22, 1941, an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of employees of J. I. Case Co., RockIsland, Illinois, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On December 2, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation and38 N. L R. B., No 110522 .L I. CASE CO.523authorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On December 4; 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.'Pursuant to notice, a hearing was held on December 17; 1941,at Rock Island, Illinois, before Stephen M. Reynolds, the Trial Exam-iner duly designated by the Chief Trial Examiner: ' The' Company wasrepresented by counsel and the Union, by its representatives; bothparticipated in the'hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce. evidence bearing onthe issues'was afforded all parties.During the course of the hearing,the Trial Examiner made, several rulings on motions and on objec-tions to the admission of evidence. The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby afririned.On January 2 and 3, 1942,the Company and the Uliion filed briefs which the Board has dulyconsidered.'Upon the entire record in the case, the' Board makes the following :FINDINGS OFFACT1.THEBUSINESS'OF THE COMPANYJ. I. Case Co., a Wisconsin corporation, operates a plant at RockIsland, Illinois, where it is engaged' in the 'manufacture of farm ma-chinery and implements.Raw materials valued at approximately$1,000,000 were used at the Rock `Island plant during 'the year 1940.Approximately 80 percent of these materials were obtained frompoints outside the State of Illinois.During the same period the Com-pany sold products manufactured at its Rock Island, Illinois, plant,which were valued in excess of $2,000,000.Approximately 80 per-cent of these products, in terms of value, were shipped to points out-side the State of Illinois.in commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDInternational Union, United Automobile Aircraft & AgriculturalImplement Workers of America, affiliated with the Congress of Indus-trial Organizations, is a labor organization admitting to membershipemployees of the Company.'IThe Pattern Makers League was also served withnotice'of the hearing.However, sincethe Boardhad on July 16, 1940, certified the Pattern Makers Leagueas the exclusiverepresentative of all pattern makers and pattern makers' apprentices in the present plant,24 N L R B. 606,and sincethe Union and the Company agreed that these employeesshould be excludedfrom the unitinvolved in this proceeding,it took no part herein 524DECISIONSOF NATIONALLABOR RELATIONSI BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn October 28, 1941, the Union notified the Company by letter thatit represented a majority of the Company's employees, and asked toinstitute negotiations with the Company on behalf of those employees.The Company failed to respond to this letter and later declined torecognize the Union.The Company claims that its individual contracts with the em-ployees are a bar to an election.This contention is clearly withoutmerit.2The Company also opposes an election now because onNovember 28, 1940, in an election directed by the Board, to determinewhether or not the employees at the Rock Island plant desired to berepresented by Farm Equipment Organizing Committee, that organi-zation failed to obtain a majority.3We do not consider this electionas a bar to an election now.4 Finally, the Company claims that theUnion does not have substantial representation.A report of the Re-gional Director of the Board shows, however, that the Union doesrepresent a substantial number of employees in the appropriate unit.°We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.TEIE APPROPRIATE UNITThe Company and the Union agree and we find that all productionand maintenance employees, excluding all office, clerical, and super-visory employees, and pattern makers and pattern makers' appren-tices, constitute an appropriate unit.,,The parties are in disagreement2Matter ofThe GatesRubber CompanyandDenver Printing Pressmen and AssistantsUnion, No. 40,8N. L. R.B. 303. _'3 27 N. L. R. B. 197; 36 N. L.It.B. 614.aMatter of Pacific GreyhoundLinesandAmalgamated Associationof Street,ElectricRailway and Motor Coach Employeesof America, 9 N.L. R. B. 557.6.A. statement of the Regional Director dated December2, 1941,shows that225 cardswere handedhim by the Union;that of this number, 154bear dates from March to Sep-tember 1941,and 71are undated; that 219 of the 225 submittedappear to be genuine;a.nd that ofthose signatures appearing to be genuine,181 are the names of persons ap-pearing on the Company's pay rollof November22, 1941.T.E. Stahl,works manager,affirmed that there were 580 employeesin theappropriate unit.0 See footnote1, above. J. I. CASECo.525as to the status of the nine risen discussed below.The Union wouldexclude them from the unit on the ground that they are supervisoryemployees.The Company, asserting that they are not supervisoryemployees, urges that they should be included.Charles R. (Whitey) Clausenis a shipping clerk.Johnny Watersis an inspector in the implement division.He reports to the chiefinspector for instructions as to his work and duties.Oliver Gordonis anelectrician in the maintenance division.Apparently he has ahelper and is responsible to the leading electrician.Walter Coghillis a sheet-metal lay-out man in the maintenance division.He appearsto have two helpers and is responsible to the foreman or assistantforeman in that division.Frank DeFreezeis the set-up man.HankDeVooghtis a cupola liner.He has one helper. The foregoing em-ployees do not have authority to hire or discharge, or to recommendhiring or discharging, and it does not appear that they have anyother substantial supervisory duties.Upon the entire record, wefind that these six men are not supervisory employees and that theyshould be included within the appropriate unit.Paul Eastlandis in charge of the returned-goods department ofthe plant.He is customarily in charge of a group of employees,though the members of this group may vary. Although he lacks thepower to employ and discharge, he may recommend discipline.Heexaminesall goods returned and instructs the men under him in thehandling of these goods.Russel Johnsonsubstitutes for theforemanof the sheet-metal department in the latter's absence.Loyd Cousin,chief lay-out man in the sheet-metal department, has charge of themen in the lay-out room.Upon the entire record, we find that thesethree men are supervisory employees and we shall therefore excludethem from the appropriate unit.We find that all production and maintenance employees includingCharlesR. (Whitey) Clausen, Johnny Waters, Oliver Gordon,Walter Coghill, Frank DeFreeze, and Hank DeVooght, and exclud-ing all office and clerical employees and Paul Eastland, Russel John-son.Loyd Cousin, and other' supervisory employees, and patternmakers and pattern makers' apprentices, constitute a unit appropriatefor purposes of collective bargaining and that such unitwill insureto employees of the Company the frill benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by, and we shall accordingly direct, anelection by secret ballot among the employees in the appropriate unit 526DECISIONSOF NATIONAL 'LABOR.RELATIONS BOARDwhose names appear upon the Company's pay roll immediately pre-ceding the date of our Direction of Election, subject to the limita-tions and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board 'makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of J. I. Case Co., Rock Island, Illinois, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Na-tional Labor Relations Act.2.All the production and maintenance employees includingCharlesR. (Whitey) Clausen, Johnny Waters, Oliver Gordon,Walter Coghill, Frank DeFreeze, and Hank DeVooght, and exclud-ing all office and clerical employees and Paul Eastland, RusselJohnson, Loyd Cousin, and other supervisory employees, and patternmakers and pattern makers' apprentices, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith J. I. Case Co., Rock Island, Illinois, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions among all production and maintenance employees includingCharlesR. (Whitey) Clausen, Johnny Waters, Oliver Gordon,Walter Coghill, Frank DeFreeze, and Hank DeVooght, at the RockIsland, Illinois, plant, whose names appear upon the' Company's payroll immediately preceding the date of this Direction of Election,including any employees who did not work during said pay-rollperiod because they were ill or on vacation, or in the active militaryservice or training of the United States, and employees who werethen or have since been temporarily. laid off, but excluding all office J. I. CASE CO.527and clerical employees and Paul Eastland, Russel Johnson, andLoyd Cousin, and other supervisory employees, and pattern makersand pattern makers' apprentices, and employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by International Union, United AutomobileAircraft & Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining.